Case 1:21-cr-00247-PAE Document 16-1 Filed 05/13/21 Page 1 of 3

M2046253 L oe
MUNDENDI AMOS =:
202000097628 FAILID 3"

ORIGINAL WaAhuxsuiva Vr Qk! any wes civlTION

 
  
 
 
 
 

(in Red) _ DALLAS COUNTY, TEXAS
re MISDEMEANOR ©
BOND AMOUNT $ 7S6 | ay
COURT NO. WARRANT NO. Y

 

 

The State of Texas vs. MUNDENDI, AMOS
ONOED (2(2sfroze@ 2us RATA

? a Status IN-CUSTODY...

Race B Sex M DOB | Ht. 6'01" Wt 184 Hair. BLACK Eye BROWN
Residence: ___ , LANCASTER, TX

Business Address: N/A, ,
Name of Business: N/A

D.L. #}
Complainant: OFFICER T. HAWKINS #1397 FOR o STATE OF TEXAS
Date of Offense: 12/28/2020 Tag Complaint Filed :

Warrant of Arrest Issued :_City of Richardson Police Departigent
IN THE NAME OF THE STATE OF TEXAS TO ANY SHERIEF OR OTHER PEACE OFFICER OF THE
STATE OF TEXAS - GREETINGS:
YOU ARE HEREBY COMMANDED to take instanter the body of:
MUNDENDI, AMOS

Hereinafter called the accused, and him safely keep so that he may be dealt with according to law, and to hold
the accused to answer to the State of Texas for an offense against the laws of the said State, namely:

FAIL TO IDENTIFY T.P.C. 38.02 M/B

Of which Misdemeanor offense he is accused by written complaint, made, under oath, that has been presented to
me and that is by this reference incorporated herein for all purposes.

WITNESS MY SIGNATURE THIS Z3 DAY OF Dée 2020

(See, _
, Magistrate

Municipal Court
City of Richardson, Texas

 

  
Case 1:21-cr-00247-PAE Document 16-1 Filed 05/13/21 Page 2 of 3

 

*M2046253*
G.O0.3.00.08-003
07/18/06
202000097628
AFFIDAVIT OF PROBABLE CAUSE
GINA DALLAS
OR} / CH1140
qin Red Cause :
Offense :
Arrest :
THE STATE OF TEXAS
COUNTY OF DALLAS

BEFORE ME, the undersigned authority, on this day personally appeared the undersigned affiant, who after
being duly sworn by me, on oath stated: My name is C. HALE #1140 and I am a peace officer for the City of
Richardson, Dallas County , Texas.

I, the affiant, have good reason to believe and do believe that on or about the 28th day of DECEMBER, 2020,
one MUNDENDI, AMOS did then and there in the City of Richardson, Dallas County, Texas, commit the
criminal offense of:

FAIL TO IDENTIFY , a violation of Section 38.02, Texas Penal Code, a M/B.

Affiant's belief is based upon facts and information in the narrative which is attached and incorporated herein,
which Affiant received from :

T. HAWKINS #1397 , a fellow peace Officer of the City of Richardson , DALLAS County, Texas, who
personally participated in the investigation of this alleged offense, providing this information to Affiant, and

whose information Affiant believes to be credible.

AFFIANT
WHEREFORE, Affiant requests that an arrest warrant be issued for the above accused individual(s) in
accordance with the law.

 

 

 

  

 

 

Subscribed and sworn to before me on the 2b 8 day of Ben 2020.
pie y
xO
C 4 LF +4
€ Magistrate” ‘

Municipal Court
City of Richardson, Texas

Magistrate's Determination of Probable Cause

On this the 28 dayof Dér , 2020.

I hereby acknowledge that I have determined that probable cause exists for the issuance of an arrest warrant for

the individual accused therein. A sh

Magistrate
Municipal Court
City of Richardson, Texas
Case 1:21-cr-00247-PAE Document 16-1 Filed 05/13/21 Page 3 of 3

Narrative... .. ee eee eee eee

On 12/28/2020 at 3:00 am, Officer T. Hawkins #1397 was driving eastbound in the 700 block W. Arapaho Rd.
when she observed a grey 2016 Mercedez-Benz C300 with no license plate on the front of its vehicle driving
westbound. The driver of the Mercedez-Benz passed by Officer Hawkins very quickly. Officer Hawkins made a
u-turn, followed the Mercedez-Benz, and paced it at 52 mph in a marked 40 mph zone. Officer Hawkins initiated
a traffic stop and the driver pulled into the parking lot of 810 W. Arapaho Rd., Richardson, Dallas County,
Texas. The driver squeezed between cars that were parked close together and drove around to the west lot of the
location. Officer Hawkins was unable to pass through the cars because they were parked too close together
which forced Officer Hawkins to back up and drive around the building to where the driver stopped.

Officer Hawkins contacted the driver who immediately began recording her and told her that he didn’t have to
follow the speed limit because the government was a corporation and cannot tell people what to do. The driver
offered Officer Hawkins three different ID’s which were national licenses. One ID listed the driver’s name as El
Ashib Mundi (b/m, 07/13/1988) and he advised the date of birth was incorrect. He pointed at another ID which
listed his name as E] Ashile Mundi (b/m, ) and advised this ID was correct. Officer Hawkins
attempted to verify Mundi’s address and he said it didn’t matter and only acknowledged he currently lived in
Lancaster, TX. Mundi would not answer questions regarding traffic law and had a document explaining that he
didn’t need a TXDL, TX license plate, or insurance for his vehicle because he did not belong to the government.
Mundi displayed mood swings where one second he would talk pleasantly to Officer Hawkins and asked about
her holiday and the next second he was yelling at Officer Hawkins and kept cutting her off when she would try
to talk to him.

Officer Hawkins contacted R&I and PST C. Williamson #1439 was able to find the name El] Ashile Mundi listed
as an A.K.A. for an Amos Mundendi (b/m, 03/04/1989) with a TXDL . Officer Hawkins did a
computer search on the TXDL and confirmed Amos Mundendi was the driver by the photo on the DL. One of
the security guards at Abi (810 W. Arapaho) approached officers and advised he knew Mundi by the name Amos
Mundendi, not El Ashile Mundi.

Officer Hawkins asked Mundendi to exit the vehicle and he said he didn’t have to and requested a supervisor.
Sergeant R. Balencia #1220 arrived on scene and told Mundendi he had to exit the vehicle to which he complied.
Mundendi was arrested and transported to the Richardson City Jail where he was charged with Fail to Identify
Giving False/Fictitious Info, T.P.C. 38.02, M/B.

ORIGINAL
(In Red)
